Citation Nr: 0942651	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  04-39 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral 
patellofemoral joint and medial compartment degenerative 
joint disease (DJD).  

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to July 
1972.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a February 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board remanded this case in October 2006 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  

The issues of service connection for bilateral patellofemoral 
joint and medial compartment degenerative joint disease (DJD) 
and entitlement to TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since the July 2, 2003 filing of the Veteran's claim for 
increase, he has exhibited such symptoms as anger, potential 
aggressiveness, social isolation, irritability, depression, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting) and an inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met 
from July 2, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§  4.1, 4.7, 4.130, Diagnostic Code 9411 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Recitation of Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim for 
increased rating was filed.  38 U.S.C.A. 
§ 5110 (West 2002).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has determined that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 
(1999)).  As the factual findings in this case do not show 
distinct time periods where the Veteran's disabilities 
exhibited symptoms that would warrant different ratings, 
staged ratings are not warranted here.  


A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

Recitation of Evidence 

The Veteran filed a claim for an increased rating for PTSD, 
which was received at the RO on July 2, 2003.  

A September 2003 VA examiner noted that the Veteran had a 
history of temper outbursts.  The examiner also noted that 
the Veteran was extremely isolated both because of his PTSD 
symptoms, particularly his anger and explosiveness, and 
because of his hearing impairment, which presented a 
communication barrier.  The Veteran was alert, cooperative, 
casually attired and adequately groomed.  He was noted to be 
angry and depressed, with restricted affect and anxious mood.  
His speech was normal, with limited eye contact.  Thought 
content was without psychotic features or suicidal/homicidal 
ideation.  Memory, attention and concentration were intact.  
The examiner opined that the Veteran was moderately to 
severely impaired socially and probably occupationally.  He 
did not believe the Veteran would easily fit into any job 
situation. The examiner found the Veteran to have a Global 
Assessment of Functioning (GAF) score of 52.

A December 2006 VA examiner noted that the Veteran reported 
he was married, but was not very communicative.  The Veteran 
indicated he only has one good friend.  He reported he does 
not work, but goes to the gym and reads books as leisure 
activities.  The Veteran's symptoms included: re-experiencing 
traumatic events, persistent avoidance of stimuli associated 
with the trauma, difficulty sleeping, irritability, 
hypervigilance, exaggerated startle response, being socially 
distant and having feelings of detachment.  Mental status 
exam showed the Veteran was clean and neatly groomed, but was 
restless and tense.  Speech was spontaneous, affect was 
constricted, mood was anxious, dysphoric and labile.  
Attention was intact, but the Veteran was easily distracted.  
Recent memory was mildly impaired.  The examiner also noted 
that the Veteran was biased, negativistic.  He had anger 
under his skin and was not likely to assess situations 
objectively.  The Veteran had some slowing of thought and 
blocking and also was dealing with marital issues.  He was 
estranged from at least one of his children and distant from 
others.  The examiner opined that the prevalence of an angry 
stance made the Veteran labile, emotional and potentially 
aggressive.  The examiner further opined that the Veteran's 
level of social and occupational impairment was likely to 
impede him from maintaining both social interactions and 
gainful employment.  This examiner found the Veteran to have 
a GAF score of 52.



Analysis

The Board notes that the above VA examinations are the only 
medical evidence of record regarding his PTSD symptoms during 
the time period under consideration for this appeal.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-
70 is indicated where there are, "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A score of 51-60 is 
indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there 
are, "[s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job)."  A score of 31-40 
is indicated where there is "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family 
and is unable to work; child frequently bears up younger 
children, is defiant at home, and is failing at school.)"

The list of symptoms in the general rating formula for mental 
disorders are intended to describe the occupational and 
social impairment of a person with certain mental disorders. 
But it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21. Moreover, with 
respect to mental disorders, it is not the symptoms, but 
their effects, that determine the level of impairment.  See 
61 Fed. Reg. 52,697 (October 8, 1996) (comments accompanying 
amendments to the schedule of criteria for mental disorders).  

The Board finds that the evidence of record meets the 
criteria for a 70 percent rating for the Veteran's PTSD.  As 
shown above, the Veteran had symptoms of anger, potential 
aggressiveness, social isolation, irritability, depression, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting) and an inability to establish and 
maintain effective relationships.  These symptoms, along with 
GAF scores as low as 52 show that the Veteran has moderate to 
serious symptoms and meets the criteria for a 70 percent 
rating.  In the report of the December 2006 VA examination, 
the examiner specifically reported that there were 
deficiencies in judgment, thinking, family relations, work, 
and mood, and gave examples of each.  Given the Veteran's 
contentions, his GAF scores, his symptoms and the VA 
examiners' findings, the record more nearly approximates 
occupational and social impairment with deficiencies in most 
areas than occupational and social impairment with reduced 
reliability and productivity contemplated in a 50 percent 
disability rating.  See 38 C.F.R. § 4.7 (when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating).  Therefore, the Board finds that the Veteran's PTSD 
symptoms most approximately meet the criteria for an 
increased 70 percent rating.

The Veteran's symptoms do not meet the criteria for a 100 
percent rating for PTSD.  The examiner in December 2006 
specifically reported that the Veteran did not have total 
occupational and social impairment due to PTSD signs and 
symptoms.  The greater weight of the evidence indicates that 
the Veteran's PTSD does not result in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Therefore, the Veteran does not meet the criteria 
for a 100 percent rating.  

Accordingly, as the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the Veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Resolving reasonable doubt in the claimant's favor, an 
increase to 70 percent is granted from July 2, 2003. 

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  


The Veteran was provided notice of his and VA's respective 
responsibilities, and of the evidence needed for assignment 
of a higher disability evaluation for the Veteran's service 
connected PTSD by a letter in July 2003.  The September 2004 
statement of the case (SOC) and subsequent supplemental SOC 
in December 2008 explained what specific regulatory 
provisions govern his disabilities and why the increased 
rating claim remained denied.  

In a November 2006 letter, the Veteran was given the specific 
notice required by Dingess, supra.  This November 2006 letter 
informed the Veteran that he had to provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, that if an increase 
in disability was found, a disability rating would be 
determined by applying relevant diagnostic codes which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% depending on the 
disability involved, and provided examples of the types of 
medical and lay evidence that the Veteran could submit or ask 
VA to obtain that are relevant to establishing entitlement to 
increased compensation. 

The Board finds that despite any deficiency in providing 
notice the Veteran is not prejudiced in this matter.  He was 
given the diagnostic codes and rating criteria for PTSD in 
the rating decision, statement of the case and supplemental 
statement of the case.  Such notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  Further, the Veteran has 
been represented by a Veteran's Service Organization during 
this appeal process and has had a meaningful opportunity to 
assist in development of his claim.  Thus, the Veteran was 
accordingly made well aware of the requirements for increased 
evaluations pursuant to the applicable diagnostic criteria.  
The Veteran described how the disability impacted his daily 
activities or employment in his September 2003 VA examination 
and his December 2006 VA examination.  Consequently, it is 
also demonstrated that he had actual knowledge of the 
specific rating criteria for the disability, and why higher 
ratings had not been assigned, as well as an opportunity to 
present evidence and argument to support a higher rating.  

With respect to VA's duty to assist the Veteran, the RO has 
obtained the Veteran's service treatment records and VA 
medical records.  The record also contains private treatment 
records.  The Veteran has also been provided VA medical 
examinations.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the Veteran nor his representative has 
indicated that there are any additional obtainable pertinent 
records to support the Veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An increased rating of 70 percent from July 2, 2003 for PTSD 
is granted, subject to the law and regulations regarding the 
payment of monetary benefits.


REMAND

Service connection for bilateral patellofemoral joint and 
medial compartment degenerative joint disease 

The Board finds that the claims file contains conflicting 
evidence regarding whether the Veteran's bilateral knee 
condition is related to his military service.  The Veteran 
contends that damaged his knee during combat and over the 
course of a 20 year career in the army, including as a 
paratrooper.  The Veteran received the Combat Infantryman 
Badge (CIB) and the Master Parachutist Badge.  The Veteran's 
service treatment records contain an April 1967 impression of 
'chronic' knee sprain.  The Veteran was treated twice with 
physical therapy but did not return.  However, he denied 
suffering from 'trick' or locked knee at his separation 
examination.  

An August 1992 private treatment record contains an 
impression of internal derangement, probable meniscus tear, 
right knee, and osteoarthritis of both knees.  The Veteran 
thereafter underwent arthroscopic partial medial meniscectomy 
and arthroscopic excision of a loose body in the right knee.  
A VA compensation and pension (C&P) joints examination was 
conducted in August 1998.  X-rays of both knees showed 
moderate to severe degenerative changes of the patellofemoral 
joint with medial joint space narrowing, bilaterally; an 
impression of bilateral moderate DJD, patellofemoral joint 
and medial compartment of both knees was made.  A July 2003 
medical record from Dr. Roberts indicates that he reviewed 
the Veteran's military records and reported that 
chondromalacia of the patella/trochlear chondromalacia are 
findings typical of paratroopers. 

Because the Veteran had combat service, consistent with 38 
U.S.C.A. § 1154(b), VA must resolve favorably every 
reasonable doubt with respect to the occurrence of such 
incident if the report thereof is consistent with the 
circumstances, conditions, or hardships of service, even if 
the incident is not documented in official military records.  
Therefore, in conjunction with the Veteran's contentions and 
claims of a continuity of symptomatology of knee pain since 
service, the Board remanded this case in October 2006 to 
obtain a nexus opinion regarding the Veteran's bilateral knee 
disorder and whether it was related to service.  
Unfortunately, the December 2006 VA examiner indicated that 
he could not resolve the issue without resort to mere 
speculation. 

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided). 

Given that the December 2006 VA examiner could not provide an 
etiology opinion without speculation, the Board finds that a 
review of the Veteran's claims file, medical records and 
contentions by an orthopedic specialist for purposes of a 
medical opinion would be helpful in deciding the Veteran's 
claim.  

TDIU

To be granted, a claim of entitlement to a TDIU rating must 
be supported by evidence that a Veteran's service-connected 
disability or disabilities have rendered the Veteran unable 
to secure or follow a substantially gainful occupation.  See 
38 C.F.R. § 4.16(a) (2008).  

In this case, service connection is in effect for PTSD, rated 
70 percent disabling as of this decision and remand; 
bilateral hearing loss, rated 20 percent disabling; tinnitus, 
rated 10 percent disabling; and basal cell carcinoma and 
multiple actinic keratoses, rated 10 percent disabling.  The 
Veteran's combined disability rating is now 80 percent.  The 
Veteran meets the schedular criteria for consideration of a 
TDIU rating under 38 C.F.R. § 4.16(a). 

In order to decide this issue, the Board finds that further 
medical opinion is necessary on the question of to whether 
the Veteran is unable to secure and maintain gainful 
employment (physical or sedentary) in light of his service-
connected PTSD, bilateral hearing loss, tinnitus and basal 
cell carcinoma.  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity. The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits. The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

The Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994) 
indicated that the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Veteran contends that he was forced to quit work mainly as a 
result of his PTSD and can no longer hold on to any 
meaningful employment.  VA examiners evaluating the Veteran's 
PTSD in September 2003 and December 2006 have opined that the 
Veteran's PTSD likely impedes him from gainful employment.   

A VA examiner should generally address the extent of 
functional and industrial impairment due to the Veteran's 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).  For these reasons, the Board finds that 
additional information is required to determine the degree of 
industrial impairment resulting from the Veteran's service-
connected disabilities, standing alone, as differentiated 
from other non-service-connected disorders.  See Beaty v. 
Brown, 6 Vet. App. 532 (1994).

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008). 

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file, 
including a copy of this REMAND, to a VA 
specialist in the field of orthopedics.  
The specialist should review the Veteran's 
medical evidence and entire claims file 
regarding the origins of the Veteran's 
bilateral knee disorder, with particular 
attention paid to the available service 
treatment records, post-service treatment 
records, a July 2003 treatment record by 
Dr. Roberts, the Board's October 2006 
Remand, the December 2006 VA examination 
report and the Veteran's credible 
statements regarding his experiences in 
service.  

The physician should then provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
bilateral knee disorder was caused by, 
incurred in or otherwise related to the 
Veteran's military service, to include his 
service as a paratrooper.  The bases for 
all opinions expressed should be provided, 
and the report should include a discussion 
of the Veteran's medical history and 
statements, clinical findings and 
diagnoses, and other medical opinions of 
record.  

2.  Schedule the Veteran for a VA 
examination to determine the effect of his 
service-connected PTSD, bilateral hearing 
loss, tinnitus and basal cell carcinoma on 
his employability.  The examiner should 
generally address the extent of functional 
and industrial impairment due to the 
Veteran's service-connected disabilities.  
The relevant evidence in the claims file 
should be made available to and thoroughly 
reviewed by the examiner in connection 
with the examination.

Based on examination findings and other 
evidence contained in the claims file, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service-
connected disabilities (PTSD, bilateral 
hearing loss, tinnitus and basal cell 
carcinoma).  The examination report should 
include a complete rationale for all 
opinions and conclusions expressed.
	
3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
should again readjudicate the claims and 
issue a supplemental statement of the 
case.  Then afford the Veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


